Citation Nr: 0024330	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-09 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice connected pension purposes, including extra-
schedular consideration under 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant has unverified active duty service from 
September 1972 to September 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

A note in the appellant's claims folder indicates that it is 
a "rebuilt" claims folder.  Although dates are noted for 
the appellant's active duty service, the claims folder 
contains no official documents verifying this service.  The 
RO should verify the appellant's active duty service.

The appellant has indicated that records are available at a 
VA medical facility in Biloxi, Mississippi, relating to 
treatment of his back disability.  Copies of these records 
are not contained in the appellant's claims folder.  If 
records of VA treatment are material to the issue on appeal 
and are not included within the claims folder, a remand is 
necessary to acquire such VA records.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should attempt to obtain 
these records.

The report of a September 1999 VA general medical examination 
indicates that the appellant has a history of myocardial 
infarction and a diagnosis of atherosclerotic heart disease.  
With regard to these disabilities, the only findings in the 
examination report indicate that the appellant's heart was 
regular and without murmur and that heart sounds were normal.  
No findings were made with regard to the workload, measured 
or estimated in metabolic equivalents, at which dyspnea, 
fatigue, angina, dizziness, or syncope developed.  See 
38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006 (1999); see 
also 38 C.F.R. § 4.104, Note 2 (1999).  Therefore, another VA 
examination of the appellant should be conducted.

While this appeal was pending, the applicable rating criteria 
with respect to the cardiovascular system were revised, 
effective January 12, 1998.  See 62 Fed. Reg. 65207-65224 
(December 11, 1997).  Because the appellant's claim was 
pending at the time these regulations became effective, his 
claim should be considered under both the old rating 
regulations and the current regulations.  Here, the RO has 
considered the appellant's claim only under the amended 
criteria.  The RO must adjudicate the appellant's claim under 
whichever set of regulations is determined to be more 
favorable to the appellant.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

At the examination, the appellant was also diagnosed with 
chronic low back syndrome and disk disease of the lumbosacral 
spine; however, the only findings made were that the 
appellant had pain and stiffness of the lumbosacral spine 
with impaired range of motion.  Therefore, another VA 
examination of the veteran should be conducted.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that, when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that 38 C.F.R. 
§§ 4.40, 4.45 (1999) were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board has to consider the "functional loss" 
of a musculoskeletal disability under 38 C.F.R. § 4.40 
(1999), separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  38 
C.F.R. § 4.40 (1999).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (1999).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather refer to 
overall factors that must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995).

At the VA examination, the appellant reported a history of 
chronic rectal bleeding over the previous four to five years.  
However, on examination, the examiner noted a negative 
history for rectal examination.  The examiner diagnosed 
history of colon polyps, status post partial colectomy, 
stable.  It is unclear whether the examiner's findings relate 
to the appellant's complaints of rectal bleeding.  The 
appellant also complained that a scar at the site of surgery 
in 1996 was painful.  The examiner noted only that the scar 
was well healed.  The Board notes that a separate rating may 
be assigned for the scars.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  For a scar to be compensable, it must be either 
poorly nourished, with repeated ulceration (38 C.F.R. Part 4, 
Diagnostic Code 7803 (1999)), or tender and painful on 
objective demonstration (38 C.F.R. Part 4, Diagnostic Code 
7804 (1999)), or cause a "limitation of function of the 
affected body part" (38 C.F.R. Part 4, Diagnostic Code 7805 
(1999)).  Therefore, another VA examination of the appellant 
should be conducted.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should verify the appellant's 
official active duty military service.

2.  The RO should attempt to obtain 
treatment records of the appellant from a 
VA medical facility in Biloxi, 
Mississippi.

3.  The appellant should be afforded a VA 
examination to assess the severity of his 
cardiovascular disability.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review before the examination.  All 
necessary tests and studies should be 
conducted.  If a laboratory determination 
of metabolic equivalents (METs) by 
exercise testing cannot be conducted, the 
examiner should estimate the level of 
activity (expressed in METs and supported 
by examples, such as slow stair climbing 
or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or 
syncope.  The examination report should 
include a detailed account of all 
manifestations of cardiovascular 
pathology found to be present.

4.  The appellant should be accorded a VA 
examination to evaluate the severity of 
his low back disability.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner.  All necessary tests should be 
conducted.  The examiner should review 
the results of any testing prior to 
completion of the report.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of lumbar spine pathology, 
including arthritis, found to be present.  
The examiner should provide complete 
rationale for all conclusions reached.

Attention should be given to the presence 
or absence of pain, any limitation of 
motion, swelling, muscle spasm, 
ankylosis, crepitus, neuropathy, 
radiculopathy, absent ankle jerk, loss of 
lateral motion, Goldthwait's sign, 
deformity, or impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or, of pain on motion.  The 
examiner should provide a description of 
the effect, if any, of the appellant's 
pain on the function and movement of his 
lumbar spine.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); see 38 C.F.R. § 
4.40 (1999) (functional loss may be due 
to pain, supported by adequate 
pathology).  In particular, it should be 
ascertained whether there is additional 
motion lost due to pain on use or during 
exacerbation of the disability.

The examiner is requested to comment on 
the degree of limitation on normal 
functioning caused by any pain.  Range of 
motion testing should be conducted.  The 
examining physician should specify the 
results in actual numbers and degrees.  
The examiner should also indicate the 
normal range of motion for the areas 
tested and the appellant's range of 
motion deviates from these norms.

5.  The appellant should be afforded a VA 
examination to assess the severity of his 
complaints of rectal bleeding and the 
severity of his surgical scar on his 
abdomen.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (1999) ("[I]f the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

7.  Subsequently, the RO should 
readjudicate the issue of entitlement to 
nonservice-connected pension benefits, to 
include extraschedular consideration 
under the provisions of 38 C.F.R. § 
3.321(b)(2).

With regard to the appellant's 
cardiovascular disability, the RO should 
consider whether either the new or old 
version of the rating criteria is more 
favorable to the appellant's claim.  If 
one or the other is more favorable, i.e., 
the appellant would be granted a higher 
rating under one than under the other, 
the RO should so state and then apply the 
more favorable version of the regulation 
to the claim.  If the result is the same 
under either set of criteria, the RO 
should apply the new regulations to the 
claim.

Following completion of these actions 
and, if the decision remains unfavorable, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable period of time in which to 
respond.  Thereafter, in accordance with 
the current appellate procedures, the 
case should be returned to the Board for 
completion of appellate review.

The purpose of this REMAND is to obtain addition medical 
evidence.  No opinion, either legal or factual, is intimated 
as to the merits of the appellant's claim by this REMAND.

The appellant is not required to undertake any additional 
action until he receives further notification from VA.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




